DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21, 23, 25-28 and 29-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In particular, these claims depend upon claims which have been canceled. Therefore, they fail to further limit the subject matter of a parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 18-20, 22, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Wong (US2010/0314050A1) and Chitayat (US5952744). 
Wong reads on the claims as follows (refer to Fig. 3; limitations not disclosed by Wong are crossed out, below):
Claim 1. A bonding head (12) configured to mount components (26) on a substrate (28), comprising 
a shaft (34), 
a housing part (27) comprising a bearing (33) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke, 
a drive (32) configured to rotate the shaft about the axis, 

a force generator (14) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein the drive is an electric motor comprising a stator (inherently present) and a rotor (35), 

Claim 34. A die bonder (10) comprising: 
a bonding head (12) configured to mount components (26) on a substrate (28), having 
a shaft (34), 
a housing part (27) comprising a bearing (33) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke,
a drive (32) configured to rotate the shaft about the axis, 

a force generator (14) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein the drive is an electric motor comprising a stator (inherently present) and a rotor (35) and the drive is configured to move the bonding head in the longitudinal direction of the axis, 


As it can be seen from the above, Wong discloses a die bonder, including a motor as a drive configured to rotate the shaft, but does not disclose an encoder, nor specific details regarding the structure of the motor.
Chitayat reads on the claims as follows (refer to Figs. 1a, 1b, 5a, and 9; limitations not disclosed by Chitayat are crossed out, below):
Claim 1. A 
a shaft (26), 
a housing part (28) comprising a bearing (76) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke, 
a drive (46) configured to rotate the shaft about the axis, 
an encoder (bottom of 11b with 11b and 12) configured to measure the rotational position of the shaft, and 
a force generator (45 and/or embodiments described with respect to Fig. 9; see col. 7, ln. 58 to col. 8, ln. 12 ) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein the drive is an electric motor comprising a stator (13 with 15b) and a rotor (25 with 11), 
wherein the stator is attached to the housing part and the rotor to the shaft, the rotor comprises a plurality of permanent magnets (25), the stator comprises coils (15b) to which currents can be applied, wherein the magnetic field generated by the currents flowing through the entirety of the coils causes the rotation of the permanent magnets about the axis, and a length of the permanent magnets measured in the longitudinal direction of the axis is shorter or longer than an effective length of the coils measured in the longitudinal direction of the axis by at least the stroke (compare Figs. 1a and 1b; the magnets are longer than the coils by more than the stroke length shown in Fig. 1b; note that “length of the permanent magnets measured in the longitudinal 
Claim 18. The bonding head according to claim 1, wherein the permanent magnets are arranged on a circle (see “rings” in col. 4, ln. 29).
Claim 19. The bonding head according to claim 1, wherein the permanent magnets are arranged on a circle with an area facing a center of the circle being alternately a north pole N and a south pole S. Please refer to Figs. 6a-6c. A circle can be drawn such that it passes through at least three diagonally-disposed consecutive magnets alternating in polarity. The current claim language does not limit the circle to one contained in a plane normal to the axial direction, nor do all the magnets have to be disposed on this circle (the claims utilize the transitional phrase “comprising”, which is open-ended).
Claim 20. The bonding head according to claim 1, wherein the encoder comprises a circular disc (bottom of cylindrical portion of 26) fixed to the shaft and having an encoder scale (11) attached to its edge, and an encoder reading head (12), wherein the encoder scale has dashes (711, Fig. 5a) running in the longitudinal direction of the axis, and a length of the dashes measured in the longitudinal direction of the axis and a measuring region of the encoder reading head extending in the longitudinal direction of the axis are matched to one another in such a way that the dashes lie in the measuring region of the encoder reading head over the entire stroke of the shaft.
Claim 22. The bonding head according to claim 1, wherein the force generator is a pneumatic force generator (see Fig. 9; see col. 7, ln. 58 to col. 8, ln. 12) which has a pressure chamber to which compressed air can be supplied, wherein the pressure prevailing in the pressure chamber acts on an end of the shaft (such as lower end of 26).
Claim 34. 

a shaft (26), 
a housing part (28) comprising a bearing (76) for the shaft which allows rotation of the shaft about an axis and a movement of the shaft in a longitudinal direction of the axis about a predetermined stroke,
a drive (46) configured to rotate the shaft about the axis, 
an encoder (11b with 12) configured to measure the rotational position of the shaft, and 
a force generator (45) configured to apply a force to the shaft in the longitudinal direction of the axis, 
wherein the drive is an electric motor comprising a stator (13 with 15b) and a rotor (25 with 11)and the drive is configured to move the bonding head in the longitudinal direction of the axis, 
wherein the stator is attached to the housing part and the rotor to the shaft, the rotor comprises a plurality of permanent magnets (25), the stator comprises coils (15b) to which currents can be applied, wherein the magnetic field generated by the currents flowing through the entirety of the coils causes the rotation of the permanent magnets about the axis, and a length of the permanent magnets measured in the longitudinal direction of the axis is shorter or longer than an effective length of the coils measured in the longitudinal direction of the axis by at least the stroke (compare Figs. 1a and 1b; the magnets are longer than the coils by more than the stroke length shown in Fig. 1b; note that “length of the permanent magnets measured in the longitudinal direction of the axis” is understood to refer to the axial extent of the magnets, i.e. same length as the height of 11, not to the length of one individual magnet 25).
Claim 35. The bonding head according to claim 34, wherein the permanent magnets are arranged on a circle (see “rings” in col. 4, ln. 29).
Claim 36. The bonding head according to claim 34, wherein the permanent magnets are arranged on a circle with an area facing a center of the circle being alternately a north pole N and a south pole S. Please refer to Figs. 6a-6c. A circle can be drawn such that it passes through at least three diagonally-disposed consecutive magnets alternating in polarity. The current claim language does not limit the circle to one contained in a plane normal to the axial direction, nor do all the magnets have to be disposed on this circle (the claims utilize the transitional phrase “comprising”, which is open-ended).


Chitayat discloses a rotary-linear actuator suitable for example in positioning devices (see col. 1, lns. 10 and 11) such as positioning devices and robots. To plunger 26 can be attached a tool, for example (see col. 7, ln. 66). However, Chitayat does not disclose the tool being a used for mounting components on a substrate.
Taking into consideration the teachings of both references, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to make a die bonder utilizing a rotary-linear actuator of the type disclosed by Chitayat, having attached at the lower end of the plunger a tool configured to mount components on a substrate (for example a collet such as collet 30 disclosed by Wong). One of ordinary skill in the art would have recognized that the bonding head of Wong comprises a component attachment tool connected to a linear-rotary actuator capable of axial and rotary motion, i.e. the same as the actuator of Chitayat. Therefore, one of ordinary skill in the art would have recognized the suitability of the actuator of Chitayat as an alternative implementation of a rotary-linear actuator. It is deemed obvious to replace one known structure with an equivalent structure performing the same function. Therefore, a die bonder having a structure as proposed would read on the claims.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wong and Chitayat, in view of Oshida (US2017/0234365A1).
Wong and Chitayat together render obvious the claimed invention, except for the limitations of claim 24. Chitayat disclose the use of an air bearing (see air bearing 76 having grooves 16, in Chitayat). However, the claimed arrangement of air inlets and air outlets is not disclosed. 
However, the claimed arrangement is known in the art. Oshida, for example, discloses a processing apparatus having a spindle rotatably supported by means of an air bearing (60) within a spindle housing. See Fig. 2. The bearing comprises air inlets (54a) and air outlets (56a), the air inlets and outlets being disposed so as to alternate, in the vertical direction. 
In light of the teachings of Oshida, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize, in the bonding head of Wong and Chitayat, an air bearing having alternating air inlets and outlets. One of ordinary skill in the art would have found it obvious to do so because Chitayat is vague with respect to the structural details of the air bearing, whereas Oshida discloses in more detail the construction of an air bearing. Therefore, one of skill in the art would have found it obvious to adopt the conventional air bearing structure disclosed by Oshida.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong and Chitayat, as discussed above, further in view of Kostner (US2014/0175159A1).
Wong together with Chitayat render obvious the claimed invention, except for the limitations of claim 28.
Kostner discloses a thermocompression-bonding-type die bonder comprising a bonding head (2) for mounting semiconductor chips on a substrate. The bonding head has a temperature control device (see “cooling system” in last quarter of para. [0037]) serving to maintain the temperature of predetermined parts of the bonding head at a predetermined value.
In view of the teachings of Kostner, it would have been obvious to one of ordinary skill in the art to implement the die bonder proposed above with respect to claim 1 as a thermocompression-bonding-type bonder including temperature control means. One of ordinary skill in the art would have found it obvious to do so because it would amount to a simple substitution of one known element for another to yield predictable results. In particular, replacing a chip gripper having heating and cooling means and corresponding temperature control, in place of a simple chip gripper not having such features, would result in a bonding head configured to perform thermocompression bonding of dies.
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are moot in view of the new grounds of rejection. Although the Chitayat and Kostner references are still cited, they are applied in a manner different from how they were applied in the prior rejection. However, regarding Chitayat, Applicant argues of page 11 of the Remarks that “the magnetic fields produced by the entirety of the coils produce two different and from each other independent movements”. The examiner respectfully disagrees. The claims include the open-ended phrase “comprising”, which allows for additional elements other than those recited. The stator of Chitayat comprises coils as claimed, related to the rotary motion. The claims do not preclude the presence of additional coils, for the axial motion. The phrase “the entirety of the coils” refers to “the coils” specifically recited with respect to the rotary motion, not to all of the coils found in the rotary-linear actuator. Chitayat identifies motors 46 and 45 as separate elements, with separate coils, and thus the drive (motor 46) does not comprise coils 702. Coils 702 are part of motor 45. See col. 5, lns. 1-5. Further, with respect to the arrangement of magnets, although the examiner agrees that the magnets of Chitayat have an arrangement different from that of the magnets in the disclosed invention. However, the claim language is currently sufficiently broad to allow the use of the Chitayat reference against the newly added claims 18, 19, 35 and 36. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729